Case 2:20-cv-14974-CCC-ESK Document 1-1 Filed 10/26/20 Page 1 of 5 PageID: 4




                            EXHIBIT A
     PAS-L-001178-20 04/15/2020 3:55:38 PM Pg 1 of 2 Trans ID: LCV2020719677
Case 2:20-cv-14974-CCC-ESK Document 1-1 Filed 10/26/20 Page 2 of 5 PageID: 5
     PAS-L-001178-20 04/15/2020 3:55:38 PM Pg 2 of 2 Trans ID: LCV2020719677
Case 2:20-cv-14974-CCC-ESK Document 1-1 Filed 10/26/20 Page 3 of 5 PageID: 6
          PAS-L-001178-20 04/15/2020 3:55:38 PM Pg 1 of 2 Trans ID: LCV2020719677
 Case 2:20-cv-14974-CCC-ESK Document 1-1 Filed 10/26/20 Page 4 of 5 PageID: 7




                        Civil Case Information Statement
Case Details: PASSAIC | Civil Part Docket# L-001178-20

Case Caption: NEW JERSEY MANUFACTU RERS VS                       Case Type: AUTO NEGLIGENCE-PROPERTY DAMAGE
UNITED STATES POSTA                                              Document Type: Complaint
Case Initiation Date: 04/15/2020                                 Jury Demand: NONE
Attorney Name: ROY H BINDER                                      Is this a professional malpractice case? NO
Firm Name: ROY H. BINDER & ASSOCIATES,LLC                        Related cases pending: NO
Address: 401 HAMBURG TURNPIKE SUITE 303                          If yes, list docket numbers:
WAYNE NJ 07470                                                   Do you anticipate adding any parties (arising out of same
Phone: 9739426000                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : NEW JERSEY                            Are sexual abuse claims alleged? NO
MANUFACTURERS
Name of Defendant’s Primary Insurance Company
(if known): None



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

04/15/2020                                                                                               /s/ ROY H BINDER
Dated                                                                                                               Signed
     PAS-L-001178-20 04/15/2020 3:55:38 PM Pg 2 of 2 Trans ID: LCV2020719677
Case 2:20-cv-14974-CCC-ESK Document 1-1 Filed 10/26/20 Page 5 of 5 PageID: 8
